DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2021 has been entered.
Claims 1 and 9 have been amended.
Claims 7 and 13 have been cancelled.
Claims 1-6, 8-12 and 14-20 are pending and are considered on the merits herein.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please amend the abstract as follows:
Provided are an organic electrolytic solution and a lithium battery including the organic electrolytic solution, wherein the organic electrolytic solution includes an organic solvent, a lithium salt, a borate compound represented by Formula 1 below, and an ionic metal complex represented by Formula 2 below:

    PNG
    media_image1.png
    184
    459
    media_image1.png
    Greyscale

wherein [[no ¶]]R1, R2, and R3 are each independently a hydrogen; a C1-C5 alkyl group substituted or unsubstituted with a halogen; or a C1-C5 cyanoalkyl group substituted or unsubstituted with a halogen,[[no ¶]]at least one of the R1, R2, and R3 includes a cyanoalkyl group,[[no ¶]]Me is an element selected from the group consisting of transition metals and Groups 13 to 15 elements of the periodic table,[[no ¶]]M is a metal ion, [[no ¶]]a is an integer from 1 to 3, b is an integer from 1 to 3, s=b/a, p is 1 and X2 are each independently O, S, or NR6,[[no ¶]]R4 and R6 are each independently a halogen, a C1-C5 alkyl group substituted or unsubstituted with a halogen, or a C1-C5 aryl group substituted or unsubstituted with a halogen, and [[no ¶]]R5 is a C1-C5 alkylene group substituted or unsubstituted with a halogen or a C4-C10 arylene group substituted or unsubstituted with a halogen.
Allowable Subject Matter
Claims 1-6, 8-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 9, the amendments to the claims overcome the previously applied art of CHOI et al and FUJINAMI et al as the combination requires the presence of other components (the phosphoric acid based solvent of CHOI et al and the plurality of borate compounds of FUJINAMI et al) reading free of the “consisting of” language introduced by the claim amendment.  OISHI et al al (JP 2012-174546, wherein the citations herein are from the machine English translation included) is newly cited herein.  OISHI et al teaches the use of an organic solvent (second paragraph in section <4. Non-aqueous electrolyte>), a lithium salt (third paragraph in section <4. Non-aqueous electrolyte>) and a borate compound represented by formula 1 (shown in the original document on page 6 following the 4th paragraph of section <4. Non-aqueous electrolyte>, analogous to that of the instant application when R1, R2 and R3 are taught to overlap with the instant application via their use of a hydrogen, an alkyl group or an alkyl with a cyano substituent as discussed in paragraphs 5 and 6 of section <4. Non-aqueous electrolyte> on page 6.).  OISHI et al is silent to the use of an ionic metal complex or the amount of borate compound to be used therein.  If OISHI et al is considered in view of CHOI et al, for the addition of the ionic metal complex, modified OISHI et al would still be deficient in its disclosure of the amount of borate material.  While OISHI et al does teach the borate ester which can be incorporated as a solute in an electrolyte mixture to be mixed with other solvents, it provides no guidance as to how much will be effective.  OISHI et al teaches the use of a very broad range of volume ratios of solvent to compound of 1:.5 to 1:2 to be optimal for battery stability, but OISHI et al is silent to the mass percentage desirable.  Moreover, examples detail a volume ratio of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117.  The examiner can normally be reached on 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        06/14/2021


/Magali P Slawski/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        06/16/2021